Citation Nr: 0433027	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  97-20 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, to include depression 
and anxiety.

3.  Entitlement to an increased initial disability rating for 
residuals of lumbosacral spine injury, rated as 10 percent 
disabling from February 18, 1976 and as 20 percent disabling 
from May 3, 2001.  

4.  Entitlement to an increased initial disability rating for 
residuals of cervical spine injury, rated as noncompensable 
from February 18, 1976, 60 percent disabling from January 31, 
1995, 10 percent disabling from April 1, 1995, and 30 percent 
disabling from August 1, 1996.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, his father, [redacted], and [redacted] 

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions that initially 
originated at the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The claims 
folder was ultimately transferred to the RO in Jackson, 
Mississippi.  

The veteran perfected an appeal of the October 1995 rating 
decision that denied service connection for PTSD and acquired 
psychiatric disorder other than PTSD.  He also perfected an 
appeal of the disability evaluations assigned in the June 
2002 rating decision for the cervical spine and lumbosacral 
spine disabilities, as well as the denial of TDIU in the 
February 2004 rating decision.  
 
The case returns to the Board following remands to the RO in 
February 1999 and January 2001.  

The veteran testified before the undersigned at a Travel 
Board hearing in March 1998.  A transcript of that hearing is 
associated with the claims folder.  

The Board notes that the veteran's appeal originally included 
the issues of service connection for residuals of injuries to 
the cervical spine and lumbosacral spine.  These issues were 
the subject of a February 1999 Board decision, which was 
vacated and remanded on appeal to the U.S. Court of Appeals 
for Veterans Claims in a February 2000 Order.  Ultimately, 
those matters were resolved in the veteran's favor in a June 
2002 rating decision.  Therefore, those service connection 
issues are not currently before the Board.  However, the 
veteran did perfect an appeal of the disability ratings 
assigned in that rating decision, and those issues are 
currently in appellate status.  

The issues of service connection for PTSD, increased initial 
disability ratings for residuals of lumbosacral spine injury 
and residuals of cervical spine injury, and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the issue under consideration.  The 
Board emphasizes that the disposition is fully favorable to 
the veteran such that any defect in notice or assistance is 
not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence demonstrating that the 
veteran's service-connected cervical spine disability 
aggravates his currently diagnosed dysthymic disorder.   


CONCLUSION OF LAW

Service connection for dysthymic disorder as secondary to the 
service-connected residuals of cervical spine injury is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated § 3.303(a) (2004).  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In addition, a 
disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).  In those circumstances, compensation is 
allowable for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the report of the May 2002 VA psychiatric 
examination shows a current diagnosis of dysthymic disorder.  
The examiner stated that, although the etiology of the mood 
disorder could not be determined, the veteran's chronic neck 
problems clearly exacerbated the depressive symptoms.  There 
is no conflicting medical opinion of record.  Therefore, the 
Board finds that the evidence supports service connection for 
dysthymic disorder as secondary to the veteran's service-
connected residuals of cervical spine injury pursuant to 
Allen.  38 U.S.C.A. 
§ 5107(b).  The appeal is granted. 


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for dysthymic disorder


REMAND

In this appeal, the veteran also seeks service connection for 
PTSD, increased initial disability ratings for residuals of 
lumbosacral spine injury and residuals of cervical spine 
injury, and entitlement to TDIU.  The Board finds that a 
remand is required for additional action by the RO.    

First, the Board observes that in correspondence received in 
August 2004, the veteran indicated that he was currently an 
inpatient at the VA Medical Center in North Little Rock, 
Arkansas.  VA's duty to assist includes obtaining records of 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2).  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
Although the nature of the veteran's inpatient stay is not 
known, the Board will not proceed to adjudicate the remaining 
issues on appeal without further investigation.  A remand is 
required to obtain these VA medical records.   

Second, during the pendency of the veteran's appeal, VA 
promulgated new regulations for intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of all diseases and disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  The amended rating criteria allow for 
separate evaluation of associated objective neurologic 
abnormalities.  38 C.F.R. § 4.71a, Note 1 to Diagnostic Codes 
5235 to 5243.  

Review of the claims folder reveals that in August 2004 
correspondence, the veteran's representative argues that the 
veteran is entitled to a separate disability rating for 
neurologic manifestations associated with the service-
connected cervical spine and lumbosacral spine disabilities.  
The May 2004 statement of the case, which addresses the 
amendments in question, does not include any discussion of 
whether the evidence demonstrates entitlement to a separate 
rating for neurologic manifestations of the service-connected 
spine disabilities.  When the RO readjudicates the issues on 
remand, it should address the contentions of the veteran's 
representative and, if no separate rating is warrant, explain 
the basis for that determination.   

Finally, as discussed above, the Board has granted service 
connection for dysthymic disorder.  The disability rating 
assigned for a service-connected disability directly impacts 
the determination as to entitlement to TDIU.  Therefore, 
appellate consideration of the TDIU issue must be deferred 
pending the RO's assignment of an evaluation for service-
connected dysthymic disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
records from the VA Medical Center in 
North Little Rock, Arkansas, to include 
records of an inpatient stay in or about 
August 2004.    

2.  The RO should then readjudicate the 
issues on appeal.  The Board emphasizes 
that the RO must first establish a 
disability evaluation for service-
connected dysthymic disorder before 
readjudicating the claim of entitlement 
to TDIU.  When readjudicating the 
evaluations for residuals of cervical 
spine injury and lumbosacral spine 
injury, the RO must address whether 
separate rating for neurologic 
manifestations are warranted under the 
amended rating criteria for diseases and 
injuries of the spine.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



